         Case 0:21-cv-00138-NDF Document 5 Filed 08/26/21 Page 1 of 1



                                                                                •As ■

              UNITED STATES DISTRICT COUR^t:,^^'
               FOR THE DISTRICT OF WYOMING
                                                                                               'v,,7,'
JUNE LOUISE TILLMAN and CATHY ANN
LUCAS, Co-Wrongful Death Representatives for
ELAINE J. TILLMAN, Deceased,
                                           Plaintiffs,

vs.                                                      Case Number: 21-CV-138-NDF

RIVERTON MEMORIAL HOSPITAL,LLC.,

                                          Defendant.




                                   ORDER OF RECUSAL



      IT IS THEREFORE ORDERED that the above case is hereby reassigned from the

Honorable Scott W. Skavdahl, Chief United States District Judge to the Honorable Nancy D.

Freudenthal, United States District Judge as a conflict now exists with the previous presiding

judge. The reassignment was completed through the random assignment process. Please use

case number 2I-CV-I38-NDF for all future case filings.

       Dated this 26th day of August, 2021.



                                                           )COtt W. Skavdahl
                                                          Chief United States District Judge
